EXHIBIT 10.57
AMENDED EMPLOYMENT AGREEMENT

P R E A M B L E
This Amended Employment Agreement defines the essential terms and conditions of
our employment relationship with you. The subjects covered in this Agreement are
vitally important to you and to the Company. Thus, you should read the document
carefully and ask any questions before signing the Agreement. Given the
importance of these matters to you and the Company, you are required to sign the
Agreement as a condition of employment.
This AMENDED EMPLOYMENT AGREEMENT, dated and effective this 26th day of
August 2010 is entered into by and between Hill-Rom Holdings, Inc. (the
“Company”) and Mark Baron (“Employee”).
W I T N E S S E T H:
WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad, including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical-related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, and products;
WHEREAS, the Company is willing to continue to employ Employee in an executive
or managerial position and Employee desires to continue to be employed by the
Company in such capacity based upon the terms and conditions set forth in this
Agreement;
WHEREAS, in the course of the employment contemplated under this Agreement and
as a continuation of Employee’s past employment with the Company, if applicable,
it will be necessary for Employee to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”);
WHEREAS, the Company and Employee (collectively referred to as the “Parties”)
acknowledge and agree that the execution of this Agreement is necessary to
memorialize the terms and conditions of their employment relationship as well as
safeguard against the unauthorized disclosure or use of the Company’s
confidential information and to otherwise preserve the goodwill and ongoing
business value of the Company; and
WHEREAS, the Company and Employee have previously entered into an Amended
Employment Agreement and now consider it desirable to update that prior
agreement in consideration for the benefits provided herein and in consideration
of the Release Agreement and the Release Affirmation Agreement attached as
Appendices A and C, respectively;

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of Employee’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

1.   Employment. As of the effective date of this Agreement, the Company agrees
to employ Employee as, and Employee agrees to serve as Senior Vice President
Operations. Employee agrees to perform all duties and responsibilities
traditionally assigned to, or falling within the normal responsibilities of, an
individual employed in the above-referenced position. Employee also agrees to
perform any and all additional duties or responsibilities as may be assigned by
the Company in its sole discretion. The Parties acknowledge that both this title
and the underlying duties may change.

2.   Term. From the effective date of this Agreement through October 1, 2010
(the “Transition Date”), Employee shall perform his duties and responsibilities
in a full-time capacity. Effective October 2, 2010 and continuing through
February 28, 2011 (the “Interim Employment Period”), Employee shall work a
minimum of 20% of his average hours worked while working in a full-time
capacity, which for purposes of this Agreement is agreed to be 40 hours per
month. Unless terminated earlier pursuant to Paragraphs 8-10, Employee’s active
employment by the Company shall terminate effective February 28, 2011 (the
“Effective Termination Date”).

3.   Best Efforts and Duty of Loyalty. During the term of employment with the
Company, Employee covenants and agrees to exercise reasonable efforts to perform
all assigned duties in a diligent and professional manner and in the best
interest of the Company. Until the Transition Date, Employee agrees to devote
his full working time, attention, talents, skills and best efforts to further
the Company’s business. During the Interim Employment Period, Employee agrees to
devote the working time (but no fewer then 40working hours per month),
attention, talents, skills and effort reasonably necessary to perform all
assigned duties in a satisfactory manner. Through the Effective Termination
Date, Employee agrees not to take any action, or make any omission, that
deprives the Company of any business opportunities or otherwise act in a manner
that conflicts with the best interest of the Company or is otherwise detrimental
to its business. Employee agrees not to engage in any outside business activity,
whether or not pursued for gain, profit or other pecuniary advantage, without
the express written consent of the Company through the Transition Date;
provided, however, that during the Interim Employment Period, Employee may
engage in such outside business activity but conditioned on Employee satisfying
his obligations under this Agreement including without limitation the minimum
service requirement set forth in Paragraph 2 above, the restrictions on the use
of Confidential Information set forth in Paragraphs 18-19, the restrictive
covenants set forth in Paragraphs 20-25, and the notice obligation set forth in
Paragraph 27. Employee shall act at all times in accordance with the Company’s
Code of Ethical Business Conduct, and all other applicable policies which may
exist or be adopted by the Company from time to time.

 

2



--------------------------------------------------------------------------------



 



4.   Compensation. For all services rendered by Employee on behalf of, or at the
request of, the Company, Employee shall be paid as follows:

  (a)   A base salary at the bi-weekly rate of Eleven Thousand Nine Hundred
Twenty-three Dollars and Eight Cents ($11,923.08), less usual and ordinary
deductions;

  (b)   Incentive compensation, payable solely at the discretion of the Company,
pursuant to the Company’s existing Incentive Compensation Program or any other
program as the Company may establish in its sole discretion and subject to the
terms of the Release Agreement attached as Exhibit A; and

  (c)   Such additional compensation, benefits and perquisites as the Company
may deem appropriate.

5.   Direct Deposit. As a condition of employment, and within thirty (30) days
of the effective date of this Agreement, Employee agrees to make all necessary
arrangements to have all sums paid pursuant to this Agreement direct deposited
into one or more bank accounts as designated by Employee.

6.   Warranties and Indemnification. Employee warrants that he is not a party to
any contract, restrictive covenant, or other agreement purporting to limit or
otherwise adversely affecting his ability to secure employment with any third
party. Alternatively, should any such agreement exist, Employee warrants that
the contemplated services to be performed hereunder will not violate the terms
and conditions of any such agreement. In either event, Employee agrees to fully
indemnify and hold the Company harmless from any and all claims arising from, or
involving the enforcement of, any such restrictive covenants or other
agreements.

7.   Restricted Duties. Employee agrees not to disclose, or use for the benefit
of the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed him not to disclose or
use such confidential or proprietary information. Based on his understanding of
the anticipated duties and responsibilities hereunder, Employee acknowledges
that such duties and responsibilities will not compel the disclosure or use of
any such confidential and proprietary information.

8.   Termination by Employee. The Parties agree that Employee may terminate this
employment relationship at any time, for any reason, upon sixty (60) days
advance written notice. In such event, Employee shall only be entitled to such
compensation, benefits and perquisites that have been paid or fully accrued as
of the effective date of his separation and as otherwise explicitly set forth in
this Agreement and in the Release Agreement attached hereto as Exhibit A.

 

3



--------------------------------------------------------------------------------



 



9.   Termination With Cause. Employee’s employment may be terminated by the
Company at any time “for cause” without notice or prior warning. For purposes of
this Agreement, “cause” shall mean the Company’s good faith determination that
Employee has:

  (a)   Acted with gross neglect or willful misconduct in the discharge of his
duties and responsibilities or refused to follow or comply with the lawful
direction of the Board of Directors of the Company or the terms and conditions
of this Agreement provided such refusal is not based primarily on Employee’s
good faith compliance with applicable legal or ethical standards;

  (b)   Acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude or is
otherwise illegal and involves conduct that has the potential, in the Company’s
reasonable opinion, to cause the Company, its officers or its directors
embarrassment or ridicule;

  (c)   Violated a material requirement of any Company policy or procedure,
specifically including a violation of the Company’s Code of Ethical Business
Conduct or Associate Policy Manual;

  (d)   Disclosed without proper authorization any trade secrets or other
Confidential Information (as defined herein);

  (e)   Engaged in any act that, in the reasonable opinion of the Company, is
contrary to its best interests or would hold the Company, its officers or
directors up to probable civil or criminal liability, provided that, if Employee
acts in good faith in compliance with applicable legal or ethical standards,
such actions shall not be grounds for termination for cause; or

  (f)    Engaged in such other conduct recognized at law as constituting cause.

Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Employee’s employment, effective immediately, by
providing notice thereof to Employee without further obligation to him, other
than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company’s satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect. Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Employee to
cure any violations of sub-paragraph (b) or (d) and, therefore, no opportunity
for cure need be provided in those circumstances.

10.   Termination Due to Death or Disability. In the event Employee dies or
suffers a disability (as defined herein) during the term of employment, this
Agreement shall automatically be terminated on the date of such death or
disability without further obligation on the part of the Company other than the
payment of Accrued Obligations. For purposes of this Agreement, Employee shall
be considered to have suffered a “disability” upon a determination that Employee
cannot perform the essential functions of his position as a result of a such
disability and the occurrence of one or more of the following events:

  (a)   Employee becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Employee is permanently disabled;

 

4



--------------------------------------------------------------------------------



 



  (b)   Employee becomes eligible for or receives any disability benefits under
the Social Security Act; or

  (c)   A good faith determination by the Company that Employee is and will
likely remain unable to perform the essential functions of his duties or
responsibilities hereunder on a full time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with disabilities, as well as the Company’s obligation
to provide reasonable accommodation thereunder.

11.   Exit Interview. Upon termination of Employee’s employment for any reason,
Employee agrees, if requested, to participate in an exit interview with the
Company and reaffirm in writing his post-employment obligations as set forth in
this Agreement.

12.   Section 409A Notification. Employee acknowledges that he has been advised
of the American Jobs Creation Act of 2004, which added Section 409A to the
Internal Revenue Code (“Section 409A”), and significantly changed the taxation
of nonqualified deferred compensation plans and arrangements. Under proposed and
final regulations as of the date of this Agreement, Employee has been advised
that his severance pay and other termination benefits may be treated by the
Internal Revenue Service as providing “nonqualified deferred compensation,” and
therefore subject to Section 409A. In that event, several provisions in
Section 409A may affect Employee’s receipt of severance compensation, including
the timing thereof. These include, but are not limited to, a provision which
requires that distributions to “specified employees” of public companies on
account of separation from service may not be made earlier than six (6) months
after the effective date of such separation. If applicable, failure to comply
with Section 409A can lead to immediate taxation of such deferrals, with
interest calculated at a penalty rate and a 20% penalty. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
if he is a “specified employee” at the time of his termination of employment and
if payments in connection with such termination of employment are subject to
Section 409A and not otherwise exempt, such payments (and other benefits to the
extent applicable) due Employee at the termination of employment shall not be
paid until a date at least six (6) months after Employee’s separation from
service (as defined in Section 409A and applicable regulations). Notwithstanding
any provision of this Agreement to the contrary, to the extent that any payment
under the terms of this Agreement would constitute an impermissible acceleration
of payments under Section 409A or any regulations or Treasury guidance
promulgated thereunder, such payments shall be made no earlier than at such
times allowed under Section 409A. If any provision of this Agreement (or of any
award of compensation) would cause Employee to incur any additional tax or
interest under Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company or its successor may reform such provision; provided
that it will (i) maintain, to the

 

5



--------------------------------------------------------------------------------



 



maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Employee regarding such amendments or modifications prior to the effective
date of any such change. Each amount to be paid or benefit to be provided to
Employee pursuant to this Agreement shall be construed as a separate identified
payment for purposes of Section 409A. To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to
Employee under this Agreement shall be paid to Employee on or before the last
day of the year following the year in which the expense was incurred, the amount
of expenses eligible for reimbursement (and in-kind benefits provided to
Employee) during any one year may not effect amounts reimbursable or provided in
any subsequent year, and the right to reimbursement (and in-kind benefits
provided to Employee) under this Agreement shall not be subject to liquidation
or exchange for another benefit.

13.   Section 409A Acknowledgement. Employee acknowledges that, notwithstanding
anything contained herein to the contrary, both Parties shall be independently
responsible for assessing their own risks and liabilities under Section 409A
that may be associated with any payment made under the terms of this Agreement
or any other arrangement which may be deemed to trigger Section 409A. Further,
the Parties agree that each shall independently bear responsibility for any and
all taxes, penalties or other tax obligations as may be imposed upon them in
their individual capacity as a matter of law. To the extent applicable, Employee
understands and agrees that he shall have the responsibility for, and he agrees
to pay, any and all appropriate income tax or other tax obligations for which he
is individually responsible and/or related to receipt of any benefits provided
in this Agreement. Employee agrees to fully indemnify and hold the Company
harmless for any taxes, penalties, interest, cost or attorneys’ fee assessed
against or incurred by the Company on account of such benefits having been
provided to him or based on any alleged failure to withhold taxes or satisfy any
claims obligation. Employee understands and acknowledges that neither the
Company, nor any of its employees, attorneys, or other representatives has
provided or will provide him with any legal or financial advice concerning taxes
or any other matter, and that he has not relied on any such advice in deciding
whether to enter into this Agreement.

14.   Severance Payments. In the event Employee continues employment with the
Company through the Effective Termination Date and is terminated by the Company
without cause on the Effective Termination Date, then, subject to the normal
terms and conditions imposed by the Company as set forth herein and in the
attached Release Agreement and the attached Release Affirmation Agreement,
Employee shall be eligible to receive severance pay in an amount equal to thirty
four (34) weeks of his base salary at the Effective Termination Date.

15.   Severance Payment Terms and Conditions. No severance pay shall be paid if
Employee voluntarily leaves the Company’s employ or is terminated for cause. Any
severance pay made payable under this Agreement shall be paid in lieu of, and
not in addition to, any other contractual, notice or statutory pay or other
accrued compensation obligation (excluding accrued wages and deferred
compensation). Additionally, such severance pay is contingent upon Employee, on
or before October 1, 2010, 2010, both executing this Agreement and fully
complying with the restrictive covenants contained herein, and executing the
Release Agreement attached as Exhibit A. Further, the Company’s obligation to
provide severance hereunder shall be deemed null and void should Employee fail
or refuse to execute and deliver to the Company the Release Affirmation
Agreement attached as

 

6



--------------------------------------------------------------------------------



 



Exhibit C on his Effective Termination Date and/or should Employee revoke such
Release Affirmation Agreement within the seven-day revocation period.
Conditioned upon the execution and delivery of the Release Agreement and the
Release Affirmation Agreement, severance pay benefits shall be paid in
accordance with the terms of the Release Agreement. Notwithstanding any other
provision contained herein to the contrary, any severance pay benefits paid
pursuant to this Agreement shall not be subject to termination upon reemployment
(however, all other severance benefits, e.g., continued healthcare, shall
cease).

16.   Assignment of Rights.

  (a)   Copyrights. Employee agrees that all works of authorship fixed in any
tangible medium of expression by him during the term of this Agreement relating
to the Company’s business (“Works”), either solely or jointly with others, shall
be and remain exclusively the property of the Company. Each such Work created by
Employee is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Employee is excluded from
the definition of a “work made for hire” under the copyright law, then Employee
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company. Employee will execute any documents that the Company deems necessary in
connection with the assignment of such Work and copyright therein. Employee will
take whatever steps and do whatever acts the Company requests, including, but
not limited to, placement of the Company’s proper copyright notice on Works
created by Employee to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works. The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.

  (b)   Inventions. Employee agrees that all discoveries, concepts, and ideas,
whether patentable or not, including, but not limited to, apparatus, processes,
methods, compositions of matter, techniques, and formulae, as well as
improvements thereof or know-how related thereto, relating to any present or
prospective product, process, or service of the Company (“Inventions”) that
Employee conceives or makes during the term of this Agreement relating to the
Company’s business, shall become and remain the exclusive property of the
Company, whether patentable or not, and Employee will, without royalty or any
other consideration:

  (i)   Inform the Company promptly and fully of such Inventions by written
reports, setting forth in detail the procedures employed and the results
achieved;

  (ii)   Assign to the Company all of his rights, title, and interests in and to
such Inventions, any applications for United States and foreign Letters Patent,
any United States and foreign Letters Patent, and any renewals thereof granted
upon such Inventions;

 

7



--------------------------------------------------------------------------------



 



  (iii)   Assist the Company or its nominees, at the expense of the Company, to
obtain such United States and foreign Letters Patent for such Inventions as the
Company may elect; and

  (iv)   Execute, acknowledge, and deliver to the Company at the Company’s
expense such written documents and instruments, and do such other acts, such as
giving testimony in support of his inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign Letters
Patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

17.   Company Property. All records, files, drawings, documents, data in
whatever form, business equipment (including computers, PDAs, cell phones,
etc.), and the like relating to, or provided by, the Company shall be and remain
the sole property of the Company. Upon termination of employment, Employee shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company. De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement.

18.   Confidential Information. Employee acknowledges that the Company and its
affiliated entities (herein collectively referred to as “Companies”) possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Employee further acknowledges that, as a result of
his employment with the Company, Employee will have access to, will become
acquainted with, and/or may help develop, such Confidential Information.
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Employee or wrong doing by any other individual.

19.   Restricted Use of Confidential Information. Employee agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, Employee agrees not to disclose, or cause
any other person or entity to disclose, any Confidential Information to any
third party while employed by the Company and for as long thereafter as such
information remains confidential (or as limited by applicable law). Further,
Employee agrees to use such Confidential Information only in the course of
Employee’s duties in furtherance of the Company’s business and agrees not to
make use of any such Confidential Information for Employee’s own purposes or for
the benefit of any other entity or person.

 

8



--------------------------------------------------------------------------------



 



20.   Acknowledged Need for Limited Restrictive Covenants. Employee acknowledges
that the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and employee
relationships, and that Employee will benefit from these efforts. Further,
Employee acknowledges the inevitable use of, or near-certain influence by his
knowledge of, the Confidential Information disclosed to Employee during the
course of employment if allowed to compete against the Company in an
unrestricted manner and that such use would be unfair and extremely detrimental
to the Company. Accordingly, based on these legitimate business reasons,
Employee acknowledges each of the Companies’ need to protect their legitimate
business interests by reasonably restricting Employee’s ability to compete with
the Company on a limited basis.

21.   Non-Solicitation. During Employee’s employment (including, for the
avoidance of doubt, during the Interim Employment Period) and for a period of
eighteen (18) months thereafter, Employee agrees not to directly or indirectly
engage in the following prohibited conduct:

  (a)   Solicit, offer products or services to, or accept orders for, any
Competitive Products or otherwise transact any competitive business with, any
customer or entity with whom Employee had contact or transacted any business on
behalf of the Company (or any Affiliate thereof) during the eighteen (18) month
period preceding Employee’s date of separation or about whom Employee possessed,
or had access to, confidential and proprietary information;

  (b)   Attempt to entice or otherwise cause any third party to withdraw,
curtail, or cease doing business with the Company (or any Affiliate thereof),
specifically including customers, vendors, independent contractors and other
third party entities;

  (c)   Disclose to any person or entity the identities, contacts or preferences
of any customers of the Company (or any Affiliate thereof), or the identity of
any other persons or entities having business dealings with the Company (or any
Affiliate thereof);

  (d)   Induce any individual who has been employed by or had provided services
to the Company (or any Affiliate thereof) within the six (6) month period
immediately preceding the effective date of Employee’s separation to terminate
such relationship with the Company (or any Affiliate thereof);

  (e)   Assist, coordinate or otherwise offer employment to, accept employment
inquiries from, or employ any individual who is or had been employed by the
Company (or any Affiliate thereof) at any time within the six (6) month period
immediately preceding such offer, or inquiry;

  (f)   Communicate or indicate in any way to any customer of the Company (or
any Affiliate thereof), prior to formal separation from the Company, any
interest, desire, plan, or decision to separate from the Company; or

 

9



--------------------------------------------------------------------------------



 



  (g)   Otherwise attempt to directly or indirectly interfere with the Company’s
business, the business of any of the Companies or their relationship with their
employees, consultants, independent contractors or customers.

22.   Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Employee agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

  (a)   Employee shall not have any ownership interest in, work for, advise,
consult, or have any business connection or business or employment relationship
in any competitive capacity with any Competitor unless Employee provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;

  (b)   Employee shall not engage in any research, development, production, sale
or distribution of any Competitive Products, specifically including any products
or services relating to those for which Employee had responsibility for the
eighteen (18) month period preceding Employee’s date of separation;

  (c)   Employee shall not market, sell, or otherwise offer or provide any
Competitive Products within his Geographic Territory (if applicable) or Assigned
Customer Base, specifically including any products or services relating to those
for which Employee had responsibility for the eighteen (18) month period
preceding Employee’s date of separation; and

  (d)   Employee shall not distribute, market, sell or otherwise offer or
provide any Competitive Products to any customer of the Company with whom
Employee had contact or for which Employee had responsibility at any time during
the eighteen (18) month period preceding Employee’s date of separation.

23.   Non-Compete Definitions. For purposes of this Agreement, the Parties agree
that the following terms shall apply:

  (a)   “Affiliate” includes any parent, subsidiary, joint venture, sister
company, or other entity controlled, owned, managed or otherwise associated with
the Company;

  (b)   “Assigned Customer Base” shall include all accounts or customers
formally assigned to Employee within a given territory or geographical area or
contacted by him at any time during the eighteen (18) month period preceding
Employee’s date of separation;

  (c)   “Competitive Products” shall include any product or service that
directly or indirectly competes with, is substantially similar to, or serves as
a reasonable substitute for, any product or service in research, development or
design, or manufactured, produced, sold or distributed by the Company;

 

10



--------------------------------------------------------------------------------



 



  (d)   “Competitor” shall include any person or entity that offers or is
actively planning to offer any Competitive Products and may include (but not be
limited to) any entity identified on the Company’s Illustrative Competitor List
attached hereto as Exhibit B, which shall be amended from time to time to
reflect changes in the Company’s business and competitive environment (updated
competitor lists will be provided to Employee upon reasonable request);

  (e)   “Geographic Territory” shall include any territory formally assigned to
Employee as well as all territories in which Employee has provided any services,
sold any products or otherwise had responsibility at any time during the
eighteen (18) month period preceding Employee’s date of separation;

  (f)   “Relevant Non-Compete Period” shall include the period of Employee’s
employment with the Company (including, for the avoidance of doubt, during the
Interim Employment Period) as well as a period of eighteen (18) months after
such employment is terminated, regardless of the reason for such termination
provided, however, that this period shall be reduced to the greater of (i) nine
(9)months or (ii) the total length of Employee’s employment with the Company,
including employment with any parent, subsidiary or affiliated entity, if such
employment is less than eighteen (18) months;

  (g)   “Directly or indirectly” shall be construed such that the foregoing
restrictions shall apply equally to Employee whether performed individually or
as a partner, shareholder, officer, director, manager, employee, salesman,
independent contractor, broker, agent, or consultant for any other individual,
partnership, firm, corporation, company, or other entity engaged in such
conduct.

24.   Consent to Reasonableness. In light of the above-referenced concerns,
including Employee’s knowledge of and access to the Companies’ Confidential
Information, Employee acknowledges that the terms of the foregoing restrictive
covenants are reasonable and necessary to protect the Company’s legitimate
business interests and will not unreasonably interfere with Employee’s ability
to obtain alternate employment. As such, Employee hereby agrees that such
restrictions are valid and enforceable, and affirmatively waives any argument or
defense to the contrary. Employee acknowledges that this limited non-competition
provision is not an attempt to prevent Employee from obtaining other employment
in violation of IC § 22-5-3-1 or any other similar statute. Employee further
acknowledges that the Company may need to take action, including litigation, to
enforce this limited non-competition provision, which efforts the Parties
stipulate shall not be deemed an attempt to prevent Employee from obtaining
other employment.

25.   Survival of Restrictive Covenants. Employee acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Employee’s employment for any reason. Employee further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief. Rather, Employee acknowledges that such obligations are independent and
separate covenants undertaken by Employee for the benefit of the Company.

 

11



--------------------------------------------------------------------------------



 



26.   Effect of Transfer. Employee agrees that this Agreement shall continue in
full force and effect notwithstanding any change in job duties, job titles or
reporting responsibilities. Employee further acknowledges that the above
restrictive covenants shall survive, and be extended to cover, the transfer of
Employee from the Company to its parent, subsidiary, sister corporation or any
other affiliated entity (hereinafter collectively referred to as an “Affiliate”)
or any subsequent transfer(s) among them. Specifically, in the event of
Employee’s temporary or permanent transfer to an Affiliate, he agrees that the
foregoing restrictive covenants shall remain in force so as to continue to
protect such company for the duration of the non-compete period, measured from
his effective date of transfer to an Affiliate. Additionally, Employee
acknowledges that this Agreement shall be deemed to have been automatically
assigned to the Affiliate as of his effective date of transfer such that the
above-referenced restrictive covenants (as well as all other terms and
conditions contained herein) shall be construed thereafter to protect the
legitimate business interests and goodwill of the Affiliate as if Employee and
the Affiliate had independently entered into this Agreement. Employee’s
acceptance of his transfer to, and subsequent employment by, the Affiliate shall
serve as consideration for (as well as be deemed as evidence of his consent to)
the assignment of this Agreement to the Affiliate as well as the extension of
such restrictive covenants to the Affiliate. Employee agrees that this provision
shall apply with equal force to any subsequent transfers of Employee from one
Affiliate to another Affiliate.

27.   Interim Employment Period and Post-Termination Notification. During his
Interim Employment Period and for the duration of his Relevant Non-compete
Period or other restrictive covenant period, which ever is longer, Employee
agrees to promptly notify the Company no later than five (5) business days of
his acceptance of any employment or consulting engagement. Such notice shall
include sufficient information to ensure Employee compliance with his
non-compete obligations and must include at a minimum the following information:
(i) the name of the employer or entity for which he is providing any consulting
services; (ii) a description of his intended duties as well as (iii) the
anticipated start date. Such information is required to ensure Employee’s
compliance with his non-compete obligations as well as all other applicable
restrictive covenants. Such notice shall be provided in writing to the Office of
Senior Vice President and Chief Legal Officer of the Company at 1069 State Road
46 E, Batesville, Indiana 47006. Failure to timely provide such notice shall be
deemed a material breach of this Agreement and entitle the Company to return of
any severance paid to Employee plus attorneys’ fees. Employee further consents
to the Company’s notification to any new employer of Employee’s rights and
obligations under this Agreement.

28.   Scope of Restrictions. If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Employee hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.

 

12



--------------------------------------------------------------------------------



 



29.   Specific Enforcement/Injunctive Relief. Employee agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy. Accordingly, Employee agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction. In addition, if
Employee violates any such restrictive covenant, Employee agrees that the period
of such violation shall be added to the term of the restriction. In determining
the period of any violation, the Parties stipulate that in any calendar month in
which Employee engages in any activity in violation of such provisions, Employee
shall be deemed to have violated such provision for the entire month, and that
month shall be added to the duration of the non-competition provision. Employee
acknowledges that the remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages. Employee further agrees that the Company shall be entitled to
an award of all costs and attorneys fees incurred by it in any attempt to
enforce the terms of this Agreement.

30.   Publicly Traded Stock. The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Employee from investing his personal
assets in any stock or corporate security traded or quoted on a national
securities exchange or national market system provided, however, such
investments do not require any services on the part of Employee in the operation
or the affairs of the business or otherwise violate the Company’s Code of
Ethics.

31.   Notice of Claim and Contractual Limitations Period. Employee acknowledges
the Company’s need for prompt notice, investigation, and resolution of any
claims that may be filed against it due to the number of relationships it has
with employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Employee agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within One Hundred and Eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company’s Chief
Legal Officer setting forth: (i) claimant’s name, address, and phone; (ii) the
name of any attorney representing Employee; (iii) the nature of the claim;
(iv) the date the claim arose; and (v) the relief requested. This provision is
in addition to any other notice and exhaustion requirements that might apply.
For any dispute or claim of any type against the Company (including but not
limited to employment discrimination litigation, wage litigation, defamation, or
any other claim), Employee must commence legal action within the shorter of one
(1) year of accrual of the cause of action or such shorter period that may be
specified by law.

32.   Non-Jury Trials. Notwithstanding any right to a jury trial for any claims,
Employee waives any such right to a jury trial, and agrees that any claim of any
type (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim) lodged in any court will be tried,
if at all, without a jury.

 

13



--------------------------------------------------------------------------------



 



33.   Choice of Forum. Employee acknowledges that the Company is primarily based
in Indiana, and Employee understands and acknowledges the Company’s desire and
need to defend any litigation against it in Indiana. Accordingly, the Parties
agree that any claim of any type brought by Employee against the Company or any
of its employees or agents must be maintained only in a court sitting in Marion
County, Indiana, or Ripley County, Indiana, or, if a federal court, the Southern
District of Indiana, Indianapolis Division. Employee further understands and
acknowledges that in the event the Company initiates litigation against
Employee, the Company may need to prosecute such litigation in such state where
the Employee is subject to personal jurisdiction. Accordingly, for purposes of
enforcement of this Agreement, Employee specifically consents to personal
jurisdiction in the State of Indiana as well as any state in which resides a
customer assigned to the Employee. Furthermore, Employee consents to appear,
upon Company’s request and at Employee’s own cost, for deposition, hearing,
trial, or other court proceeding in Indiana or in any state in which resides a
customer assigned to the Employee.

34.   Choice of Law. This Agreement shall be deemed to have been made within the
County of Ripley, State of Indiana and shall be interpreted and construed in
accordance with the laws of the State of Indiana. Any and all matters of dispute
of any nature whatsoever arising out of, or in any way connected with the
interpretation of this Agreement, any disputes arising out of the Agreement or
the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Indiana
without regard to any applicable state’s choice of law provisions.

35.   Titles. Titles are used for the purpose of convenience in this Agreement
and shall be ignored in any construction of it.

36.   Severability. The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement is severable and that, in the event
any portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.

37.   Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Employee, cannot be assigned by Employee, but his personal representative shall
be bound by all its terms and conditions. Any notice required hereunder shall be
sufficient if in writing and mailed to the last known residence of Employee or
to the Company at its principal office with a copy mailed to the Office of the
Chief Legal Officer.

38.   Amendments and Modifications. Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Employee unless in writing and
signed by both Parties. The waiver by the Company or Employee of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach. Nothing in this Agreement shall be construed as a limitation upon the
Company’s right to modify or amend any of its manuals or policies in its sole
discretion and any such modification or amendment which pertains to matters
addressed herein shall be deemed to be incorporated herein and made a part of
this Agreement.

 

14



--------------------------------------------------------------------------------



 



39.   Outside Representations. Employee represents and acknowledges that in
signing this Agreement he does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.

40.   Voluntary and Knowing Execution. Employee acknowledges that he has been
offered a reasonable amount of time within which to consider and review this
Agreement; that he has carefully read and fully understands all of the
provisions of this Agreement; and that he has entered into this Agreement
knowingly and voluntarily.

41.   Entire Agreement. This Agreement constitutes the entire employment
agreement between the Parties hereto concerning the subject matter hereof and
shall supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Any pre-existing
employment agreements shall be deemed null and void. Nothing in this Agreement,
however, shall affect any separately-executed written agreement addressing any
other issues (e.g., the Inventions, Improvements, Copyrights and Trade Secrets
Agreement, etc.).

IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.

                  MARK BARON       HILL-ROM HOLDINGS, INC.    
 
               
Signed:
Printed:
  /s/ Mark D. Baron
 
Mark D. Baron     By: /s/ Perry Stuckey
 
Title:  Senior Vice President and Chief    
Dated:
  8/26/2010      
Human Resources Officer
   

        Dated: 8/26/2010    

CAUTION: READ BEFORE SIGNING

 

15



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AGREEMENT
THIS RELEASE AGREEMENT (“Agreement”) dated and effective this 26th day of
August 2010 is entered into by and between Mark Baron (“Employee”) and Hill-Rom
Holdings, Inc. (together with its subsidiaries and affiliates, the “Company”).
To wit, the Parties agree as follows:

1.   Employee’s active employment by the Company shall terminate effective
February 28, 2011 (Employee’s “Effective Termination Date”). Except as
specifically provided by this Agreement, or in any other non-employment
agreement that may exist between the Company and Employee, Employee agrees that
the Company shall have no other obligations or liabilities to him following his
Effective Termination Date and that his receipt of the Severance Benefits
provided herein shall constitute a complete settlement, satisfaction and waiver
of any and all claims he may have against the Company.

2.   Employee further submits, and the Company hereby accepts, his resignation
as an employee, officer and director, as of his Effective Termination Date for
any position he may hold. The Parties agree that this resignation shall apply to
all such positions Employee may hold with the Company or any parent, subsidiary
or affiliated entity thereof. Employee agrees to execute any documents needed to
effectuate such resignation. Employee further agrees to take whatever steps are
necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.

3.   Employee further agrees to execute the Release Affirmation Agreement,
attached as Exhibit C to his Amended Employment Agreement on his Effective
Termination Date and acknowledges that his agreement to execute the Release
Affirmation Agreement is a material inducement for the Company to enter into
this Agreement. Employee agrees that if he does not execute the Release
Affirmation Agreement on his Effective Termination Date, or if he revokes the
Release Affirmation Agreement during the seven (7) day revocation period, he
shall be entitled only to the consideration set forth in subparagraphs 5(a) and
5(b), below, to the extent those subparagraphs otherwise apply.

4.   Employee acknowledges that he has been advised of the American Jobs
Creation Act of 2004, which added Section 409A (“Section 409A”) to the Internal
Revenue Code, and significantly changed the taxation of nonqualified deferred
compensation plans and arrangements. Under proposed and final regulations as of
the date of this Agreement, Employee has been advised that his severance pay may
be treated by the Internal Revenue Service as providing “nonqualified deferred
compensation,” and therefore subject to Section 409A. In that event, several
provisions in Section 409A may affect Employee’s receipt of severance
compensation. These include, but are not limited to, a provision which requires
that distributions to “specified employees” of

 

 



--------------------------------------------------------------------------------



 



public companies on account of separation from service may not be made earlier
than six (6) months after the effective date of such separation. If applicable,
failure to comply with Section 409A can lead to immediate taxation of deferrals,
with interest calculated at a penalty rate and a 20% penalty. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
if he is a “specified employee” at the time of his termination of employment and
if severance payments are covered as “non-qualified deferred compensation” or
otherwise not exempt, the severance pay benefits shall not be paid until a date
at least six (6) months after Employee’s Effective Termination Date from
Company.

5.   In consideration of the promises contained in this Agreement and contingent
upon Employee’s compliance with such promises, the Company agrees to provide
Employee the following:

  (a)   Until October 1, 2010 (the “Transition Date”), full-time employment for
Employee. The Company shall pay Employee any earned but unused vacation as of
the Transition Date, less applicable deductions permitted or required by law, in
one lump sum within fifteen (15) days after the Transition Date;

  (b)   From October 2, 2010 through February 28, 2011 (the “Interim Employment
Period”), employment for Employee at not less than 20% of his average hours
worked while working at full-time capacity (which for purposes of this Agreement
is agreed to be 40 hours per month); upon execution of this Agreement, the
Company shall inform Employee how the Company will measure hours worked during
the Interim Employment Period. During the Interim Employment Period:

  (i)   Employee will not accrue additional vacation time; and

  (ii)   Employee will not be eligible for additional equity awards;

  (c)   As of Employee’s Effective Termination Date, the following benefits
(“Severance Benefits”):

  (i)   Severance pay, in lieu of, and not in addition to any other contractual,
notice or statutory pay obligations (other than accrued wages and deferred
compensation) in the total amount of Two Hundred Two Thousand Six Hundred Ninety
Two Dollars and Thirty Six cents ($202,692.36), less applicable deductions or
other set offs. Because such amounts are intended to be exempt from Section 409A
pursuant to Treasury Regulations Sections 1.409A-1(b)(4) and (9), they shall be
payable commencing on the next regularly scheduled payroll that occurs fifteen
(15) days after the Company’s receipt of Employee’s Release Affirmation
Agreement which has not been revoked. Specifically, Employee shall be paid
severance equivalent to his bi-weekly base salary (i.e., Eleven Thousand Nine
Hundred Twenty-three Dollars and Eight Cents ($11,923.08), less applicable
deductions or other set-offs), until the amount set forth in the first sentence
of this Paragraph has been paid in full;

 

2



--------------------------------------------------------------------------------



 



  (ii)   Eligibility for incentive compensation under the Company’s fiscal year
2010 Short Term Incentive Compensation Plan at an individual performance
modifier of 100%. Such incentive compensation for fiscal year 2010, if any,
shall be payable at the same time other active employees are paid such approved
incentive compensation (the “STIC Payment Date”); and

  (iii)   If the Employee selects COBRA coverage or retiree coverage under the
applicable company plan, coverage at the active employee rates charged under the
health care program selected by Employee as of the day immediately preceding the
Effective Termination Date, with such reduced cost coverage continuing until the
above-referenced Severance pay terminates or until Employee accepts other
employment or Employee becomes eligible for alternative healthcare coverage,
whichever comes first, provided Employee (x) timely completes the applicable
election of coverage forms and (y) continues to pay the employee portion of the
applicable premium(s). Thereafter, if applicable, coverage will be made
available to Employee at his sole expense (i.e., Employee will be responsible
for the full COBRA or retiree medical premium) for any remaining months of the
coverage. The medical insurance provided herein does not include any disability
coverage; and;

6.   The Parties agree that the initial two (2) weeks of the foregoing Severance
Pay shall be allocated as consideration provided to Employee in exchange for his
execution of a release in compliance with the Older Workers Benefit Protection
Act. The balance of the severance benefits and other obligations undertaken by
the Company pursuant to this Agreement shall be allocated as consideration for
all other promises and obligations undertaken by Employee, including execution
of a general release of claims.

7.   The Company further agrees to provide Employee with limited out placement
counseling with a company of its choice for two years from the Effective
Termination Date.

 

3



--------------------------------------------------------------------------------



 



8.   Should Employee become employed during the Interim Employment Period or
before the above-referenced Severance Benefits are exhausted or terminated,
Employee agrees to so notify the Company in writing within five (5) business
days of Employee’s acceptance of such employment, providing the name of such
employer (or entity to whom Employee may be providing consulting services), his
intended duties as well as the anticipated start date. Such information is
required to ensure Employee’s compliance with his non-compete obligations as
well as all other applicable restrictive covenants. This notice will also serve
to trigger the Company’s right to terminate all Company-paid or Company-provided
benefits consistent with the above Paragraphs. Failure to timely provide such
notice shall be deemed a material breach of this Agreement entitling the Company
to recover as damages the value of all benefits provided to Employee hereunder
plus attorneys fees.

9.   During the Interim Employment Period, Employee covenants and agrees to
continue to perform all assigned duties in a diligent and professional manner
within the agreed upon hourly requirements described in subparagraph 5(b) above.
Except as provided herein, Employee agrees to devote his attention, talents,
skills and best efforts to further the Company’s business and agrees not to act
in any manner that may conflict with the best interest of the Company or is
otherwise detrimental to its business.

10.   During the Interim Employment Period, Employee may be terminated for Cause
as defined in his Amended Employment Agreement. If the Company determines that
it has grounds to terminate Employee for Cause, to the extent the violation is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company’s satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect. If Employee is terminated for
Cause during the Interim Employment Period, he will not be entitled to any
benefits as described in Paragraph 5 above, except salary already earned to the
date of termination and pay for earned vacation time as described in
subparagraph 5(a).

11.   Should Employee resign prior to the Effective Termination Date, he will be
entitled to no benefits under this Agreement except any salary already earned
pursuant to the provisions of Paragraph 5 and payment for earned vacation time
as provided in Paragraph 5(a).

12.   Employee agrees to fully indemnify and hold the Company harmless for any
taxes, penalties, interest, cost or attorneys’ fee assessed against or incurred
by the Company on account of such benefits having been provided to him or based
on any alleged failure to withhold taxes or satisfy any claimed obligation.
Employee understands and acknowledges that neither the Company, nor any of its
employees, attorneys, or other representatives has provided him with any legal
or financial advice concerning taxes or any other matter, and that he has not
relied on any such advice in deciding whether to enter into this Agreement. To
the extent applicable, Employee understands and agrees that he shall have the
responsibility for, and he agrees to pay, any and all appropriate income tax or
other tax obligations for which he is individually responsible and/or related to
receipt of any benefits provided in this Agreement not subject to federal
withholding obligations.

 

4



--------------------------------------------------------------------------------



 



13.   In exchange for the foregoing Severance Benefits, Mark Baron on behalf of
himself, his heirs, representatives, agents and assigns hereby RELEASES,
INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Hill-Rom Holdings, Inc.,
(ii) its subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, employees, shareholders, and agents, as well as (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Employee now has or may have had through the effective
date of this Agreement.

14.   Without limiting the generality of the foregoing release, it shall
include: (i) all claims or potential claims arising under any federal, state or
local laws relating to the Parties’ employment relationship, including any
claims Employee may have under the Civil Rights Acts of 1866 and 1964, as
amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et
seq.; the Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; the
Sarbanes-Oxley Act of 2002, specifically including the Corporate and Criminal
Fraud Accountability Act, 18 U.S.C. §1514,A et seq.; and any other federal,
state or local law governing the Parties’ employment relationship; (ii) any
claims on account of, arising out of or in any way connected with Employee’s
employment with the Company or leaving of that employment; (iii) any claims
alleged or which could have been alleged in any charge or complaint against the
Company; (iv) any claims relating to the conduct of any employee, officer,
director, agent or other representative of the Company; (v) any claims of
discrimination, harassment or retaliation on any basis; (vi) any claims arising
from any legal restrictions on an employer’s right to separate its employees;
(vii) any claims for personal injury, compensatory or punitive damages or other
forms of relief; and (viii) all other causes of action sounding in contract,
tort or other common law basis, including (a) the breach of any alleged oral or
written contract, (b) negligent or intentional misrepresentations, (c) wrongful
discharge, (d) just cause dismissal, (e) defamation, (f) interference with
contract or business relationship or (g) negligent or intentional infliction of
emotional distress.

15.   Employee further agrees and covenants not to sue the Company or any entity
or individual subject to the foregoing General Release with respect to any
claims, demands, liabilities or obligations release by this Agreement provided,
however, that nothing contained in this Agreement shall:

  (a)   prevent Employee from filing an administrative charge with the Equal
Employment Opportunity Commission or any other federal state or local agency; or

  (b)   prevent employee from challenging, under the Older Worker’s Benefit
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of his
release of any age claims in this Agreement in court or before the Equal
Employment Opportunity Commission.

 

5



--------------------------------------------------------------------------------



 



16.   Notwithstanding his right to file an administrative charge with the EEOC
or any other federal, state, or local agency, Employee agrees that with his
release of claims in this Agreement, he has waived any right he may have to
recover monetary or other personal relief in any proceeding based in whole or in
part on claims released by him in this Agreement. For example, Employee waives
any right to monetary damages or reinstatement if an administrative charge is
brought against the Company whether by Employee, the EEOC, or any other person
or entity, including but not limited to any federal, state, or local agency.
Further, with his release of claims in this Agreement, Employee specifically
assigns to the Company his right to any recovery arising from any such
proceeding.

17.   The Parties acknowledge that it is their mutual and specific intent that
the above waiver fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing release
of claims. Accordingly, Employee hereby acknowledges that:

  (a)   He has carefully read and fully understands all of the provisions of
this Agreement and that he has entered into this Agreement knowingly and
voluntarily;

  (b)   The Severance Benefits offered in exchange for Employee’s release of
claims exceed in kind and scope that to which he would have otherwise been
legally entitled absent the execution of this Agreement;

  (c)   Prior to signing this Agreement, Employee had been advised, and is being
advised by this Agreement, to consult with an attorney of his choice concerning
its terms and conditions; and

  (d)   He has been offered at least twenty-one (21) days within which to review
and consider this Agreement.

18.   The Parties agree that this Agreement shall not become effective and
enforceable until the date this Agreement is signed by both Parties or seven
(7) calendar days after its execution by Employee, whichever is later. Employee
may revoke this Agreement for any reason by providing written notice of such
intent to the Company within seven (7) days after he has signed this Agreement,
thereby forfeiting Employee’s right to receive any Severance Benefits provided
hereunder and rendering this Agreement null and void in its entirety.

19.   The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee’s rights or claims that may arise after he
signs this Agreement. It is further understood by the Parties that nothing in
this Agreement shall affect any rights Employee may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his termination, such items to be governed exclusively by the terms of the
applicable agreements or plan documents.

 

6



--------------------------------------------------------------------------------



 



20.   Similarly, notwithstanding any provision contained herein to the contrary,
this Agreement shall not constitute a waiver or release or otherwise affect
Employee’s rights with respect to any vested benefits, any rights he has to
benefits which cannot be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Employee may have under any
indemnification agreement he has with the Company prior to the date hereof, any
rights he has as a shareholder, or any claim for breach of this Agreement,
including, but not limited to the benefits promised by the terms of this
Agreement.

21.   Except as provided herein, Employee acknowledges that he will not be
eligible to receive or vest in any additional stock options, stock awards or
restricted stock units (“RSUs”) as of his Effective Termination Date. Failure to
exercise any vested options within the applicable period as set for in the plan
and/or grant will result in their forfeiture. Employee acknowledges that any
stock options, stock awards or RSUs held for less than the required period shall
be deemed forfeited as of his Effective Termination Date. All terms and
conditions of such stock options, stock awards or RSUs shall not be affected by
this Agreement, shall remain in full force and effect, and shall govern the
Parties’ rights with respect to such equity based awards.

22.   Employee acknowledges that his termination and the Severance Benefits
offered hereunder were based on an individual determination and were not offered
in conjunction with any group termination or group severance program and waives
any claim to the contrary.

23.   Employee hereby affirms and acknowledges his continued obligations to
comply with the post-termination covenants contained in his Amended Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Employee acknowledges that a copy of the Amended
Employment Agreement has been provided to him and, to the extent not
inconsistent with the terms of this Agreement or applicable law, the terms
thereof shall be incorporated herein by reference. Employee acknowledges that
the restrictions contained therein are valid and reasonable in every respect and
are necessary to protect the Company’s legitimate business interests. Employee
hereby affirmatively waives any claim or defense to the contrary. Employee
hereby acknowledges that the definition of Competitor, as provided in his
Amended Employment Agreement shall include but not be limited to those entities
specifically identified in the updated Competitor List, attached thereto as
Exhibit B.

 

7



--------------------------------------------------------------------------------



 



24.   Employee acknowledges that the Company as well as its parent, subsidiary
and affiliated companies (“Companies” herein) possess, and he has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense. Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

25.   Employee agrees that all such Confidential Information is and shall remain
the sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee’s own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.

26.   On or before Employee’s Effective Termination Date or per the Company’s
request, Employee agrees to return the original and all copies of all things in
his possession or control relating to the Company or its business, including but
not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he received, prepared, helped prepare, or directed
preparation of in connection with his employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

27.   Employee hereby consents and authorizes the Company to deduct as an offset
from the above-referenced severance payments the value of any Company property
not returned or returned in a damaged condition as well as any monies paid by
the Company on Employee’s behalf (e.g., payment of any outstanding JPMorgan
Chase Corporate MasterCard bill).

 

8



--------------------------------------------------------------------------------



 



28.   Employee agrees to cooperate with the Company in connection with any
pending or future litigation, proceeding or other matter which has been or may
be brought against or by the Company before any agency, court, or other tribunal
and concerning or relating in any way to any matter falling within Employee’s
knowledge or former area of responsibility. Employee agrees to immediately
notify the Company, through the Office of the Chief Legal Officer, in the event
he is contacted by any outside attorney (including paralegals or other
affiliated parties) concerning or relating in any way to any matter falling
within Employee’s knowledge or former area of responsibility unless (i) the
Company is represented by the attorney, (ii) Employee is represented by the
attorney for the purpose of protecting his personal interests or (iii) the
Company has been advised of and has approved such contact. Employee agrees to
provide reasonable assistance and completely truthful testimony in such matters
including, without limitation, facilitating and assisting in the preparation of
any underlying defense, responding to discovery requests, preparing for and
attending deposition(s) as well as appearing in court to provide truthful
testimony. The Company agrees to reimburse Employee for all reasonable out of
pocket expenses incurred at the request of the Company associated with such
assistance and testimony.

29.   Employee agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Employee, the Company agrees not to provide any information that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Employee. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Employee from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.

30.   In the event that Employee breaches or threatens to breach any provision
of this Agreement, he agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief. Employee hereby waives any claim that the
Company has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Employee agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys’ fees incurred
by the Company in any successful effort to enforce the terms of this Agreement.
Employee agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Employee pursues any claims against the Company subject to the
foregoing General Release, or breaches the above confidentiality provision,
Employee agrees to immediately reimburse the Company for the value of all
benefits received under this Agreement to the fullest extent permitted by law.

 

9



--------------------------------------------------------------------------------



 



31.   Similarly, in the event that the Company breaches or threatens to breach
any provision of this Agreement, Employee shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief. In the event Employee is required to
file suit to enforce the terms of this Agreement, the Company agrees that
Employee shall be entitled to an award of all costs and attorneys’ fees incurred
by him in any wholly successful effort (i.e. entry of a judgment in his favor)
to enforce the terms of this Agreement. In the event Employee is wholly
unsuccessful, the Company shall be entitled to an award of its costs and
attorneys’ fees.

32.   Both Parties acknowledge that this Agreement is entered into solely for
the purpose of terminating Employee’s employment relationship with the Company
on an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Employee, both Parties having expressly denied any
such liability or wrongdoing.

33.   Each of the promises and obligations shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, assigns and successors
in interest of each of the Parties.

34.   The Parties agree that each and every paragraph, sentence, clause, term
and provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

35.   This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Indiana without regard to any applicable state’s choice of
law provisions.

36.   Employee represents and acknowledges that in signing this Agreement he
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s employees, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.

37.   This Agreement represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in Employee’s Amended Employment Agreement, or any obligations
contained in any other legally-binding document), and shall not be altered,
amended, modified or otherwise changed except by a writing executed by both
Parties.

 

10



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

                  MARK BARON       HILL-ROM HOLDINGS, INC.    
 
               
Signed:
Printed:
  /s/ Mark D. Baron
 
Mark D. Baron     By: /s/ Perry Stuckey
 
Title:  Senior Vice President and Chief    
Dated:
  8/26/10      
Human Resources Officer
   
 
          Dated: 8/26/2010    

 

11



--------------------------------------------------------------------------------



 



Exhibit B
ILLUSTRATIVE COMPETITOR LIST
The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during his relevant non-compete period, directly or indirectly
engage in any of the competitive activities proscribed by the terms of his
Employment Agreement.

     
•    Amico Corporation
 
•    Anodyne Medical Device, Inc.
 
   
•    APEX Medical Corp.
 
•    Apria Healthcare Inc.
 
   
•    Aramark Corporation
 
•    Ascom (Ascom US, Inc.)
 
   
•    Barton Medical Corporation
 
•    B.G. Industries, Inc.
 
   
•    CareMed Supply, Inc.
 
•    Comfortex, Inc.
 
   
•    Corona Medical SAS
 
•    Custom Medical Solutions
 
   
•    Dukane Communication Systems, a division of Edwards Systems Technology,
Inc.
 
•    Encompass Group, LLC
 
   
•    Fitzsimmons Home Medical Equipment, Inc.
 
•    Freedom Medical, Inc.
 
   
•    Gaymar Holding Company, LLC (Gaymar Industries, Inc.)
 
•    GF Health Products, Inc. (Graham Field)
 
   
•    Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))
 
•    Handicare AS (Romedic, Inc.)

 
   
•    Human Care HC AB
 
•    Horcher GmbH
 
   
•    Industrie Guido Malvestio S.P.A.
 
•    Intego Systems, Inc. (formerly known as Wescom Products, Inc.)
 
   
•    Invacare Corporation
 
•    Joerns Healthcare, Inc.
 
   
•    Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
 
•    Kinetic Concepts, Inc. (KCI)
 
   
•    Linak Group
 
•    Linet (Linet France, Linet Far East)
 
   
•    MedaSTAT, LLC
 
•    Medical Specialties Distributors, LLC
 
   
•    Medline Industries, Inc.
 
•    Merivaara Corporation

 

 



--------------------------------------------------------------------------------



 



     
•    MIZUOSI
 
•    Modular Service Company
 
   
•    Molift
 
•    Nemschoff Chairs, Inc.
 
   
•    Paramount Bed Company, Ltd.
 
•    Nurture by Steelcase, Inc.
 
   
•    Pardo
 
•    Pegasus Airwave, Inc.
 
   
•    Premise Corporation
 
•    Prism Medical Ltd (Waverly Glen)
 
   
•    Radianse, Inc.
 
•    Rauland-Borg Corporation
 
   
•    Recovercare, LLC (Stenbar, T.H.E. Medical)
 
•    Sentech Medical Systems, Inc.
 
   
•    SimplexGrinnell, LP
 
•    SIZEwise Rentals, LLC
 
   
•    Span America Medical Systems, Inc.
 
•    Statcom (Jackson Healthcare Solutions)
 
   
•    Stryker Corporation
 
•    Sunrise Medical (Ted Hoyer and Company)
 
   
•    Tempur-Pedic Medical, Inc.
 
•    Tele-Tracking Technologies, Inc.
 
   
•    Universal Hospital Services, Inc.
 
•    V. Guldmann A/S
 
   
•    Voelker AG
 
•    West-Com Nurse Call Systems, Inc.

While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.” The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee. An updated list will be
provided to Employee upon reasonable request. Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.
(Revised list April 2010)

 

2



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AFFIRMATION AGREEMENT
On  _____, 2010, Mark Baron (“Employee”) and Hill-Rom Holdings, Inc. (together
with its subsidiaries and affiliates, the “Company”) entered into a Release
Agreement.
In consideration for the separation pay and other good and valuable
consideration provided by the Company in the Release Agreement, Employee agreed
to reaffirm the Release Agreement on Employee’s Effective Termination Date by
executing this Release Affirmation Agreement.
THEREFORE, in consideration of the mutual promises and payment set forth in the
Release Agreement, the receipt and adequacy of which is acknowledged, the
Employee agrees as follows:

1.   In exchange for the Severance Benefits described in the Release Agreement,
Mark Baron on behalf of himself, his heirs, representatives, agents and assigns
hereby RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES,
(i) Hill-Rom Holdings, Inc., (ii) its subsidiary or affiliated entities,
(iii) all of their present or former directors, officers, employees,
shareholders, and agents as well as (iv) all predecessors, successors and
assigns thereof from any and all actions, charges, claims, demands, damages or
liabilities of any kind or character whatsoever, known or unknown, which
Employee now has or may have had through the effective date of this Release
Affirmation Agreement.

2.   Without limiting the generality of the foregoing release, it shall include:
(i) all claims or potential claims arising under any federal, state or local
laws relating to the Parties’ employment relationship, including any claims
Employee may have under the Civil Rights Acts of 1866 and 1964, as amended, 42
U.S.C. Sections 1981 and 2000(e) et. seq.; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
Sections 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C. Sections 201 et
seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
Sections 2101, et seq.; the Sarbanes Oxley Act of 2002, specifically including
the Corporate and Criminal Fraud Accountability Act, 18 U.S.C. Section 1514A, et
seq.; and any other federal, state or local law governing the Parties’
employment relationship; (ii) any claims on account of, arising out of or in any
way connected with Employee’s employment with the Company or leaving of that
employment; (iii) any claims alleged or which could have been alleged in any
charge or complaint against the Company; (iv) any claims relating to the conduct
of any employee, officer, director, agent or other representative of the
Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer’s
right to separate its employees; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 

 



--------------------------------------------------------------------------------



 



3.   Employee further agrees and covenants not to sue the Company or any entity
or individual subject to the foregoing General Release with respect to any
claims, demands, liabilities or obligations released by this Release Affirmation
Agreement provided, however, that nothing contained in this Release Affirmation
Agreement shall:

  (a)   prevent Employee from filing an administrative charge with the Equal
Employment Opportunity Commission or any other federal, state or local agency;
or

  (b)   prevent employee from challenging, under the Older Worker’s Benefit
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of his
release of any age claims in this Release Affirmation Agreement in court or
before the Equal Employment Opportunity Commission.

4.   Notwithstanding his right to file an administrative charge with the EEOC or
any other federal, state or local agency, Employee agrees that with his release
of claims in this Release Affirmation Agreement, he has waived any right he may
have to recover monetary or other personal relief in any proceeding based in
whole or in part on claims released by him in this Release Affirmation
Agreement. For example, Employee waives any right to monetary damages or
reinstatement if an administrative charge is brought against the Company,
whether by Employee, the EEOC or any other person or entity, including, but not
limited to any federal, state or local agency. Further, with his release of
claims in this Release Affirmation Agreement, Employee specifically assigns to
the Company his right to any recovery arising from any such proceeding.

5.   The Parties acknowledge that it is their mutual and specific intent that
the above waiver fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing release
of claims. Accordingly, Employee hereby acknowledges that:

  (a)   he has carefully read and fully understands all of the provisions of
this Release Affirmation Agreement and that he has entered into this Release
Affirmation Agreement knowingly and voluntarily;

  (b)   the Severance Benefits offered in exchange for Employee’s release of
claims exceed in kind and scope that to which he would have otherwise been
legally entitled absent the execution of the Release Agreement and this Release
Affirmation Agreement;

 

2



--------------------------------------------------------------------------------



 



  (c)   prior to signing this Release Affirmation Agreement, Employee had been
advised, and is being advised by this Release Affirmation Agreement, to consult
with an attorney of his choice concerning its terms and conditions; and

  (d)   he has been offered at least twenty-one (21) days within which to review
and consider this Release Affirmation Agreement.

6.   The Parties agree that this Release Affirmation Agreement shall not become
effective and enforceable until the date this Release Affirmation Agreement is
signed by both Parties or seven (7) calendar days after its execution by
Employee, whichever is later. Employee may revoke this Release Affirmation
Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after he has signed this Release Affirmation
Agreement, thereby forfeiting Employee’s right to receive any Severance Benefits
provided in the Release Agreement, except as specifically provided in the
Release Agreement and rendering this Release Affirmation Agreement null and void
in its entirety. This revocation must be sent to the Employee’s HR
representative with a copy sent to the Hill-Rom Office of Chief Legal Officer
and must be received by the end of the seventh day after the Employee signs this
Release Affirmation Agreement to be effective.

7.   The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee’s rights or claims that may arise after he
signs this Release Affirmation Agreement. It is further understood by the
Parties that nothing in this Release Affirmation Agreement shall affect any
rights Employee may have under any Company sponsored Deferred Compensation
Program, Executive Life Insurance Bonus Plan, Stock Grant Award, Stock Option
Grant, Restricted Stock Unit Award, Pension Plan and/or Savings Plan (i.e.,
401(k) plan) provided by the Company as of the Effective Termination Date, such
items to be governed exclusively by the terms of the applicable agreements or
plan documents.

8.   Similarly, notwithstanding any provision contained herein to the contrary,
this Release Affirmation Agreement shall not constitute a waiver or release or
otherwise affect Employee’s rights with respect to any vested benefits, any
rights he has to benefits which can not be waived by law, any coverage provided
under any Directors and Officers (“D&O”) policy, any rights Employee may have
under any indemnification agreement he has with the Company prior to the date
hereof, any rights he has as a shareholder, or any claim for breach of this
Release Affirmation Agreement, including, but not limited to the benefits
promised by the terms of this Release Affirmation Agreement.

9.   Employee hereby affirms and acknowledges his continued obligations to
comply with the post-termination covenants contained in his Amended Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Employee acknowledges that a copy of the Amended
Employment Agreement has been has been provided to him and, to the extent not
inconsistent with the terms of this Release Affirmation Agreement or applicable
law, the terms thereof shall be incorporated herein by reference. Employee
acknowledges that the restrictions contained therein are valid and reasonable in
every respect and are necessary to protect the Company’s legitimate business
interests. Employee hereby affirmatively waives any claim or defense to the
contrary. Employee hereby acknowledges that the definition of Competitor, as
provided in his Amended Employment Agreement shall include but not be limited to
those entities specifically identified in the updated Competitor List, attached
thereto as Exhibit B.

 

3



--------------------------------------------------------------------------------



 



10.   Employee acknowledges that the Company as well as its subsidiary and
affiliated companies (“Companies” herein) possess, and he has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense. Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

11.   Employee agrees that all such Confidential Information is and shall remain
the sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee’s own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.

12.   On or before Employee’s Effective Termination Date or per the Company’s
request, Employee agrees to return the original and all copies of all things in
his possession or control relating to the Company or its business, including but
not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he received, prepared, helped prepare, or directed
preparation of in connection with his employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

 

4



--------------------------------------------------------------------------------



 



13.   Employee agrees to cooperate with the Company in connection with any
pending or future litigation, proceeding or other matter which has been or may
be brought against or by the Company before any agency, court, or other tribunal
and concerning or relating in any way to any matter falling within Employee’s
knowledge or former area of responsibility. Employee agrees to immediately
notify the Company, through the Office of the Chief Legal Officer, in the event
he is contacted by any outside attorney (including paralegals or other
affiliated parties) unless (i) the Company is represented by the attorney,
(ii) Employee is represented by the attorney for the purpose of protecting his
personal interests or (iii) the Company has been advised of and has approved
such contact. Employee agrees to provide reasonable assistance and completely
truthful testimony in such matters including, without limitation, facilitating
and assisting in the preparation of any underlying defense, responding to
discovery requests, preparing for and attending deposition(s) as well as
appearing in court to provide truthful testimony. The Company agrees to
reimburse Employee for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

14.   Employee agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. In response to any inquiry
from any prospective employer or in connection with an inquiry in connection
with any future business relationship involving Employee, the Company agrees not
to provide any information that may defame, disparage or cast in a negative
light so as to do harm to the personal or professional reputation of Employee.
The Parties acknowledge, however, that nothing contained herein shall be
construed to prevent or prohibit the Company or the Employee from providing
truthful information in response to any court order, discovery request, subpoena
or other lawful request.

15.   In the event that Employee breaches or threatens to breach any provision
of this Release Affirmation Agreement, he agrees that the Company shall be
entitled to seek any and all equitable and legal relief provided by law,
specifically including immediate and permanent injunctive relief. Employee
hereby waives any claim that the Company has an adequate remedy at law. In
addition, and to the extent not prohibited by law, Employee agrees that the
Company shall be entitled to discontinue providing any additional Severance
Benefits upon such breach or threatened breach. Employee agrees that the
foregoing relief shall not be construed to limit or otherwise restrict the
Company’s ability to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages. Moreover, if Employee
pursues any claims against the Company subject to the foregoing General Release,
or breaches the above confidentiality provision, Employee agrees to immediately
reimburse the Company for the value of all benefits received under this Release
Affirmation Agreement to the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------



 



16.   Similarly, in the event that the Company breaches or threatens to breach
any provision of this Release Affirmation Agreement, Employee shall be entitled
to seek any and all equitable or other available relief provided by law,
specifically including immediate and permanent injunctive relief. The Company
hereby waives any claim that Employee has an adequate remedy at law. The Company
agrees that the foregoing relief shall not be construed to limit or otherwise
restrict Employee’s ability to pursue any other remedy provided by law,
including the recovery of any actual, compensatory or punitive damages.

17.   Both Parties acknowledge that this Release Affirmation Agreement is
entered into solely for the purpose of terminating Employee’s employment
relationship with the Company on an amicable basis and shall not be construed as
an admission of liability or wrongdoing by the Company or Employee, both Parties
having expressly denied any such liability or wrongdoing.

18.   Each of the promises and obligations shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, assigns and successors
in interest of each of the Parties.

19.   The Parties agree that each and every paragraph, sentence, clause, term
and provision of this Release Affirmation Agreement is severable and that, if
any portion of this Release Affirmation Agreement should be deemed not
enforceable for any reason, such portion shall be stricken and the remaining
portion or portions thereof should continue to be enforced to the fullest extent
permitted by applicable law.

20.   This Release Affirmation Agreement shall be governed by and interpreted in
accordance with the laws of the State of Indiana without regard to any
applicable state’s choice of law provisions.

21.   Employee represents and acknowledges that in signing this Release
Affirmation Agreement he does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Release Affirmation Agreement other
than those specifically contained herein.

PLEASE READ CAREFULLY. THIS RELEASE AFFIRMATION
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Release Affirmation Agreement on their
behalf and thereby acknowledge their intent to be bound by its terms and
conditions.

                      MARK BARON       HILL-ROM HOLDINGS, INC.    
 
 
Signed:
          By:                            
Printed:
          Title:        
 
 
 
         
 
   
Dated:
          Dated:        
 
 
 
         
 
   

 

7